
	
		I
		111th CONGRESS
		1st Session
		H. R. 2867
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2009
			Mr. DeFazio (for
			 himself, Mr. Sestak,
			 Mr. Filner, and
			 Mr. Hare) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To ensure access to basic broadcast television after the
		  Digital Television Transition, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Digital TV Transition Fairness
			 Act.
		2.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Assistant
			 SecretaryThe term Assistant Secretary means the
			 Assistant Secretary for Communications and Information of the Department of
			 Commerce.
			(2)CommissionThe
			 term Commission means the Federal Communications
			 Commission.
			(3)Digital-to-analog
			 converter boxThe term digital-to-analog converter
			 box has the same meaning as in section 3005(d) of the Digital Television
			 Transition and Public Safety Act of 2005.
			(4)Local
			 marketThe term local market has the same meaning as
			 in section 122(j) of title 17, United States Code.
			(5)Multichannel
			 video programming distributorThe term multichannel video
			 programming distributor has the same meaning as in section 602(13) of
			 the Communications Act of 1934.
			(6)Television
			 broadcast stationThe term television broadcast
			 station has the same meaning as in section 325(b)(7) of the
			 Communications Act of 1934.
			3.Digital
			 viewership coupon program
			(a)Creation of
			 programThe Assistant Secretary, in coordination and consultation
			 with the Commission, shall implement and administer a program through which
			 households or individuals in the United States may obtain coupons that can be
			 applied toward—
				(1)the cost to
			 install a digital-to-analog converter box;
				(2)the purchase of an
			 indoor or outdoor antenna, or both if needed, to facilitate the reception and
			 display of signals of channels broadcast in digital television service;
				(3)the cost to
			 install any antenna described in paragraph (2); and
				(4)the cost to
			 install, or the cost of any other equipment needed to receive and display,
			 basic broadcast television service, as such service is described in section
			 4.
				(b)Program
			 specifications
				(1)Eligibility
					(A)Household or
			 individualAny household or individual that was or is eligible
			 for a digital-to-analog converter box coupon under the coupon program
			 established under section 3005 of the Digital Television Transition and Public
			 Safety Act of 2005 shall be eligible to receive a coupon under the coupon
			 program established under this section.
					(B)Product
			 eligibilityThe Assistant Secretary, in consultation with the
			 Commission, shall determine minimum standards for which types of antennas,
			 installation providers, and other companies are eligible to participate in the
			 coupon program established under this section. Such minimum standards shall be
			 established not later than 30 days after the date of enactment of this
			 Act.
					(C)LimitationNo
			 household or individual may be eligible to participate in the coupon program
			 established under this section if—
						(i)on
			 the date of enactment of this Act, the household or individual was receiving
			 broadcast television that it had purchased from a multichannel video
			 programming distributor; or
						(ii)after the date of
			 enactment of this Act, the household or individual purchases television
			 broadcasts, other than basic broadcast television service described in section
			 4, from a multichannel video programming distributor.
						(2)RequestA
			 household or individual may obtain coupons under this section by making a
			 request as required by the regulations implementing this section.
				(3)Coupon
			 valueThe Assistant Secretary shall determine the value of any
			 coupons issued under this section, provided that the value of any single coupon
			 does not exceed $80. In making the determination of the value of any single
			 coupon, the Assistant Secretary shall consider the purpose for which the
			 requesting household or individual is requesting the coupon and the types of
			 costs to which the coupon will be applied.
				(4)DurationAll
			 coupons issued under this section shall expire upon the later of the date of
			 termination of the program established under this section or 90 days.
				(5)TerminationThe
			 program established under this section shall terminate on the date that is 18
			 months after the date on which the first coupon under this section is
			 issued.
				(c)Consumer
			 educationThe Assistant Secretary shall develop, in consultation
			 with the Commission and broadcast and television industry representatives, an
			 Internet website and a toll-free telephone hotline accessible to consumers that
			 have degraded or lost signals or channels as a result of the full power
			 transition from analog to digital television that is to occur on February 17,
			 2009. The website and telephone hotline shall provide relevant information in
			 order to assist consumers in determining—
				(1)if the purchase or
			 installation of an outdoor or indoor antenna will assist the consumer in
			 resolving or improving their digital television reception problems; and
				(2)what options are
			 available to them should they find that purchasing an outdoor or indoor antenna
			 will not assist in resolving or improving their digital television
			 reception.
				(d)Anti-fraud
			 protectionsThe Assistant Secretary shall develop, in
			 consultation with the Commission, anti-fraud measures and procedures to ensure
			 that only eligible households and individuals receive a coupon issued under
			 this section.
			(e)Reporting
			 requirement
				(1)In
			 generalNot later than 1 month after the date of enactment of
			 this Act, and every 7 days thereafter, the National Telecommunications and
			 Information Administration shall make publicly available on its website
			 the—
					(A)number of requests
			 for coupons under this section;
					(B)number of coupons
			 issued under this section;
					(C)amount of each
			 coupon issued, including the total amount of all such issued coupons;
					(D)types of costs to
			 which each such issued coupon will be applied, as such costs are self-reported
			 on the application of each household or individual;
					(E)number of issued
			 coupons that have been redeemed; and
					(F)amount of
			 unobligated and unexpended funds that remain from the amounts authorized under
			 section 6.
					(2)TerminationThe
			 requirement described under paragraph (1) shall terminate 3 months after the
			 last coupon under this section is issued.
				4.Basic broadcast
			 television service
			(a)Requirement
				(1)In
			 generalThe Commission shall promulgate rules requiring that each
			 multichannel video programming distributor, who provides broadcast television
			 for a local market, provide to eligible consumers in that local market access
			 to basic broadcast television service, as such service is described in
			 subsection (b).
				(2)Safe
			 harbor
					(A)In
			 generalThe retransmission or secondary transmission of any
			 televison broadcast station by a multichannel video programming distributor
			 pursuant to paragraph (1) shall not be subject to any prohibitions on such
			 activities as described under sections 325 and 338 of the Communications Act of
			 1934 or under section 122 of title 17, United States Code, and any such
			 distributor shall be immune from any civil liability related to fulfilling the
			 requirements under paragraph (1).
					(B)Fee
			 exemptionIn promulgating rules under paragraph (1), the
			 Commission shall require that each television broadcast station—
						(i)grant
			 consent to multichannel video programming distributors to retransmit the signal
			 of such broadcasting station only for the purposes of fulfilling the
			 requirements under paragraph (1); and
						(ii)waive any fees or
			 charges that are customarily or usually applied for the grant of such
			 consent.
						(b)Basic broadcast
			 television serviceAny rule promulgated under subsection (a)
			 relating to the definition of basic broadcast television service shall ensure
			 that, at a minimum, such service includes the transmission, retransmission, or
			 secondary transmission of the over-the-air signal of any nonsubscription
			 television broadcast station located within the local market.
			(c)Eligible
			 consumers
				(1)In
			 generalFor purposes of this section, an eligible
			 consumer is a consumer—
					(A)whose primary
			 residence is located in a local market where at least 1 television broadcast
			 station has certified to the Commission that channel signal loss has occurred
			 as a result of the transition from analog to digital television that is to
			 occur on February 17, 2009; and
					(B)who does not
			 currently subscribe to a multichannel video programming service at his or her
			 primary residence.
					(2)Loss of
			 eligibility; purchase of additional serviceIf at any time after
			 purchasing basic broadcast television service pursuant to this section, an
			 eligible consumer purchases any additional channel service from a multichannel
			 video programming distributor, such consumer shall no longer be eligible to
			 purchase such basic broadcast television service.
				(d)Additional cost
			 requirementsIn promulgating rules under subsection (a), the
			 Commission shall ensure that—
				(1)the cost to
			 purchase basic broadcast television service does not exceed $10 per month,
			 except that such maximum monthly fee shall be adjusted annually in accordance
			 with the annual percentage increase in the Consumer Price Index of the Bureau
			 of Labor Statistics of the Department of Labor in increments of $1 only when
			 the percentage increase in such index, when applied to the maximum monthly fee,
			 produces dollar increases that exceed $1; and
				(2)a
			 multichannel video programming distributor providing such basic broadcast
			 service may not charge installation costs for such service that are in excess
			 of the regular market rate charged to normal non-basic broadcast television
			 service customers who purchase installation for any other services provided by
			 the multichannel video programming distributor.
				(e)Anti-fraud
			 protectionsThe Commission shall develop anti-fraud measures and
			 procedures to ensure that only eligible consumers are provided access to basic
			 broadcast television service under the terms of this section.
			(f)Report to
			 CongressNot later than 6 months after the date of enactment of
			 this Act, and every 12 months thereafter, the Commission shall submit a report
			 to the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives on—
				(1)the number of
			 eligible consumers who have purchased basic broadcast television
			 service;
				(2)the problems
			 encountered by eligible consumers, multichannel video programming distributors,
			 television broadcasters, or the Commission in adhering to or implementing the
			 requirements of this section; and
				(3)any other
			 information the Commission determines appropriate.
				(g)Public
			 availabilityThe Commission shall make any report required under
			 subsection (e) available to the public on its website in a searchable and
			 downloadable manner.
			(h)Termination only
			 by act of CongressThis section may be limited, canceled,
			 terminated, or rescinded only by an Act of Congress.
			5.Outreach
			 campaign
			(a)In
			 generalThe Commission, in
			 consultation and coordination with the National Telecommunications and
			 Information Administration, the Administrator of the Administration on Aging,
			 the heads of any other relevant Federal agency, State and local agencies, the
			 broadcast, cable, satellite, and other telecommunications industries, and
			 nonprofit, religious, community-based, and other similar organizations, shall
			 carry out an education and outreach campaign to inform and educate consumers on
			 the availability, benefits, and advantages of the programs and requirements
			 established under this Act.
			(b)RequirementsThe
			 education and outreach campaign required under subsection (a) shall, at a
			 minimum—
				(1)begin immediately
			 upon the date of enactment of this Act;
				(2)involve
			 dissemination of information over radio, television, the Internet, and other
			 electronic media, as well other traditional nonelectronic media;
				(3)require that each
			 agency described in subsection (a) maintain information relating to the
			 programs and requirements established under this Act on the website of such
			 agency; and
				(4)require efforts to
			 inform and educate all relevant consumers, in particular those
			 consumers—
					(A)in vulnerable
			 populations such as—
						(i)senior
			 citizens;
						(ii)consumers living
			 in rural and tribal areas;
						(iii)non-English
			 speaking consumers;
						(iv)consumers with
			 disabilities; and
						(v)low-income
			 consumers; and
						(B)located in a local
			 market where channel signal loss as a result of the full power transition from
			 analog to digital television that is to occur on February 17, 2009, is likely
			 or predicted to be likely.
					(c)Provision of
			 fundsThe Commission may distribute funds to nonprofit,
			 religious, community-based, and other similar organizations to assist with the
			 education and outreach campaign required under this section.
			(d)WebsiteEach
			 Federal agency participating in the education and outreach campaign required
			 under this section shall work to ensure the existence and operation of a single
			 website accessible by the public that shall serve as the clearinghouse for all
			 information relating to this Act and the programs established by this
			 Act.
			6.Funding
			(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $700,000,000 for fiscal
			 years 2009 and 2010, of which—
				(1)$600,000,000 shall be made available to the
			 Assistant Secretary to carry out the digital viewership coupon program
			 established under section 3; and
				(2)$100,000,000 shall
			 be made available to the Commission to carry out the requirements of sections 4
			 and 5.
				(b)Transfer of
			 funds in the Digital Television Transition and Public Safety
			 FundNotwithstanding any other provision of law, any funds
			 remaining in the Digital Television Transition and Public Safety Fund
			 established under section 309(j)(8)(E) of the Communications Act of 1934 (47
			 U.S.C. 309(j)(8)(E)) shall, upon the expiration of the digital-to-analog
			 converter box program established under section 3005 of the Digital Television
			 Transition and Public Safety Act of 2005, be used to cary out the provisions of
			 this Act.
			
